DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-30 are allowed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on July 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 11,314,740 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
Cunningham et al. (Pub. No. US 2010/0306188) teaches an optimizer produces query plans based on queries. Query plans are stored in a persistent storage. In response to receiving a query, the system selectively retrieves a stored query plan corresponding to the query for execution. Optimization of the query may be selectively performed. A stored query plan or a new query plan may be executed. Based on metrics collected during execution, the system may automatically revert to a stored plan other than the one being executed. Based on metrics of a reverted to plan, the system may roll back to the first plan. The persistent storage enables the use of query plans after a system restart, transfer to another device, or other changes. 
Hu et al. (Pub. No. US 2022/0050843) teaches a DBMS parses a query to generate an execution plan. A best execution plan is found from among multiple successive execution plans generated for multiple instances of the same query and store the best execution plan for use by future instances of the query. Each time a query in training mode is received, the DBMS generates an execution plan for the query, executes the execution plan, and stores execution plan statistics. After the multiple instances of the query have been processed, the DBMS selects one of the multiple stored execution plans as the best execution plan based on respective stored execution plan cost statistics.
Bruno et al. (Pub. No. US 2011/0313999) teaches a relational database server may generate a query plan for the relational query, and may endeavor to partition the relational query between a spool operator and a scan operator into two or more query slices, where each query slice may be executed within a query slice threshold. Many alternative candidate query plans may be considered, such as inserting spool and scan operators after various operators and parameterizing operators in order to partition the records of a relation into two or more ranges based on an attribute of the relation. A large search space of candidate query plans may be reviewed in order to select a query plan that respects the query slice threshold while efficiently executing the logic of the relational query.
Al-Omari et al. (Pub. No. US 2011/0029508) teaches partitioning optimized query plans into equivalence groups, each comprising one or more equivalence classes. Each equivalence group corresponds to a particular compiled, normalized, and parameterized query plan prior to optimization. Each equivalence class within an equivalence group corresponds to a different query plan corresponding to the particular compiled, normalized, and parameterized query plan represented by the equivalence group that has been optimized. When a query, similar to a query already compiled, optimized, and cached, is subsequently received and compiled, a selectivity for a predicate of the compiled query is computed, allowing the database management system to retrieve a cached query plan optimized for a similar query with similar selectivity.
Zhou et al. (Pub. No. US 2018/0046675) teaches a DBMS optimizer generates a first query plan based on a first set of configuration parameters. The first query plan is executed in test mode one or more times. A first query object corresponding to the first query plan is created. The first query object includes the execution time of the first query plan. When the optimizer determines a first query plan is generated, a second query plan is generated based on a second set of configuration parameters. Execution times of the first query plan and the second query plan are compared. The query plan with the shortest execution time is set as current query execution plan.
Clark et al. (Pub. No. US 2012/0144234) teaches performing an automatic error recovery in a database system. Automatic error recovery is performed for a query execution plan, following errors, problems or failures that occur during execution, by automatically or manually deactivating and/or activating components, features or code paths, and then re-submitting the query execution plan for execution in the computer system.
Andrei et al. (Pub. No. US 2009/0100004) teaches a database system (operating with minimum DBA intervention) that provides methods capable of avoiding runaway queries occurring in new releases (i.e., namely, with an optimizer delivered with a new release) as compared to prior releases. In such a system, the plan chosen by the optimizer should be at least as good as the prior-version optimizer generated plan. Significantly, when the server recognizes a bad (inefficient) plan, the optimizer should know to avoid it at the next time of compilation. 
Brobst (Pub. No. US 2006/0136396) teaches a database-management system (DBMS) initiates execution of an incoming database query according to an initial query-execution plan that identifies an expected path for execution. Then, at some point after execution of the query has begun, the DBMS concludes that execution has not proceeded along the expected path and, in response, chooses an alternative query-execution plan for continued execution of the query.
Su et al. (Pub. No. US 2014/0095475) teaches an execution plan for a query includes multiple sub-plans, one or more of which are selected at runtime while one or more other sub-plans are not executed during execution of the execution plan. Data about misestimate is generated and stored persistently for subsequent queries. Statistics for a database object are generated automatically and efficiently while the database object is created or data items are added thereto. Changes to a database object trigger a hard parse of a query even though an execution plan already exists for the query.
Berenson et al. (Pat. No. US 6,356,887) teaches an auto-parameterization process transforms a database query into a parameterized basic query form by replacing any constant values in the query with parameters. The auto-parameterization process attempts to generate a safe execution plan from the basic query form if there is currently no such plan available. The auto-parameterization process also evaluates the query before creating a corresponding parameterized basic query form to determine if it is likely that a safe execution plan can be generated for the query.
Kaluskar et al. (Pat. No. US 6,985,904) teaches a database statement, such as a SQL text, reuses the execution plan compiled for a similar SQL text found in memory if the value of a system parameter is configured for cursor sharing among optimally shareable SQL texts and the SQL text is optimally shareable with the similar SQL text found in memory. Reuse also occurs if the value of a system parameter is configured for cursor sharing among all shareable SQL texts and the SQL text is suboptimally or optimally shareable with the similar SQL text found in memory. For SQL text that is non-shareable with a similar SQL text found in memory, no execution plan sharing takes place.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-30:
In interpreting the claims filed on 7 July 2022, in view of the interview dated 19 July 2022, the prosecution histories of the instant application and all related application(s) associated with the Terminal Disclaimer above, in light of the updated search/examination and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 11, and 21.
Other dependent claims are also allowed based on their dependencies on claims 1, 11, and 21.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                     July 22, 2022